Citation Nr: 1509585	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  10-13 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

D. A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  When this matter was last before the Board in June 2012 it was remanded to the RO for additional development.  Following the completion of that development it was returned to the Board and is now ready for further appellate review.  

In May 2012 a Travel Board hearing was held before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the testimony is associated with the claims file.

This appeal was processed using the Veteran's claim file as well as the electronic VA folders (Virtual and VBMS) paperless claims processing system.  

While evidence was added to the electronic record after the supplemental statement of the case issued in January 2013, the records are not pertinent to this claim.  Accordingly, neither remand for a supplemental statement of the case nor a waiver of agency of original jurisdiction review is required.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2014).

The Veteran's claim was remanded by the Board in June 2012.  The Board notes that the originating agency complied with the Board remand and obtained the required VA treatment records and the Veteran was provided a VA psychiatric examination.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).



FINDING OF FACT

The Veteran's PTSD results in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as sleep impairment, anxiety, depression, occasional nightmares, flashbacks, mild memory problems, hypervigilance, occasional suicidal thoughts, and reminders.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§  3.102, 3.156(a), 3.159, 3.326(a) (2014).

A.  Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, a September 2008 letter notified the Veteran of the information and evidence needed to substantiate his increased rating claim.  The Veteran was notified of how ratings and effective dates are assigned.  See Dingess, 19 Vet. App. 473.  The Veteran's claim was subsequently adjudicated in a February 2009 rating decision.  Thus, because the VCAA notice provided was adequate and occurred before the initial unfavorable decision on the claim, VA's duty to notify in this case has been satisfied. 

B.  Duty to Assist

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  The Veteran's VA treatment records and service treatment records have been associated with his claims file and electronic VA folder.  

Additionally, VA examinations were performed in October 2008 and September 2012 to determine the extent of the Veteran's PTSD disability.  The Board finds that these examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran provided testimony at a Board travel hearing in Cleveland, Ohio, in May 2012.  The Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires a Veterans Law Judge (VLJ) who conducts a hearing to fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue on appeal at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014). 

Diagnostic Code 9411 provides that a 30 percent rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).

Diagnostic Code 9411 provides that a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the DSM-IV, for rating purposes].

It is the defined and reliably applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Consistently, "[t]he evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."  Bastien v. Shinseki, F.3d 1301, 1306 (Fed. Cir. 2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

The Veteran contends that he is entitled to a rating in excess of 30 percent for his PTSD.  The Veteran's August 2008 claim for an increased PTSD rating stated that he was experiencing increased flashbacks and nightmares centered around Vietnam experiences, which was negatively affecting his sleep.  He reported ambivalence about things happening around him, and a propensity for spending money in order to feel better.  The Veteran also expressed difficulty remembering events of the previous day.  

In May 2012 the Veteran participated in a BVA travel hearing in Cleveland, Ohio.  At that hearing the Veteran reported that his symptoms have become significantly worse since retiring from the post office in 2004.  The Veteran stated that he had anxiety all day, had trouble sleeping because of nightmares and flashbacks, and generally feels disconnected from his family.  The Veteran reported being unable to be emotional about his mother or brother's death.  The Veteran was employed as a driver for roughly two years after leaving the post office, but had to quit that job due to neck pain.  Since that time he occupied himself by helping his kids out, playing with his grandkids and dogs, and helping out around the house.  The Veteran also reported not reacting well to loud noises or observing other people arguing.  

In November 2007 the Veteran was seen at the Toledo, Ohio, community based outpatient clinic (CBOC).  At that appointment the Veteran reported improved sleep, and that he continued to enjoy delivering vehicles as a part time job.  The physician found the Veteran to be well groomed, friendly with good eye contact, interactive, and optimistic, with no suicidal or homicidal ideations (SI/HI) or delusions or hallucinations (D/H).  The assigned GAF was 65.

At an April 2008 CBOC appointment the Veteran reported increased symptoms of PTSD, including three to four distressing memories and two flashbacks per week, an exaggerated startle response, hypervigilance, avoidance measures, and detachment.  The Veteran reported adequate energy and sleep.  The Veteran reported that he was presently on sick leave from his driving job, following neck surgery, which he had held since 2005.  The Veteran reported stress from his neck surgery, as well as from his wife losing her job.  The social worker reported the Veteran's current GAF as 65.  

In August 2008 the Veteran was again seen at the CBOC, and reported that his daily routine is productive including chores, shopping, and spending time with his wife and family.  The Veteran reported a 10 percent decrease in his anxiety and hypervigilance, as well as a slight decrease in distressing memories and nightmares.  The Veteran also reported an exaggerated startle response, and avoidance issues, but stated he had adequate energy and sleep.  Veteran denied any SI/HI or D/H.  The social worker reported the Veteran's current GAF as 65.  In October 2008 the Veteran was again seen at the CBOC, and reported a further decrease in anxiety and hypervigilance.  His GAF was observed as 65.  

In a September 2008 statement, it was noted that the Veteran's wife reported that he was reluctant to leave the house and when he does go out, he insisted someone be with him.  The Veteran indicated this was to avoid intrusive thoughts which always seemed to be around when it was quiet.  He did not report anger but did have an increased startle response.  

In October 2008 the Veteran received a VA examination.  The examiner noted that although the Veteran remains diagnosable for PTSD, the only evidence of a worsening of his condition is self-reporting.  Specifically, the examiner noted that psychological testing indicated that the Veteran over endorsed deviant items, and observed that the Veteran may be trying to appear worse than is actually the case.  The Veteran reported that he was less connected and more detached but that he gets along well with his wife, socializes with another couple, and likes to travel.  He reported that he now had nightmares 3 to 4 times a week.  Though the Veteran reported memory problems, the examiner saw no evidence of this in the interview and found it was unlikely that day-to-day forgetfulness was related to PTSD.  The VA examiner reported the Veteran's current GAF as 65.  

In December 2008 the Veteran was again seen at the CBOC, and reported symptoms consistent with his August and October sessions, though he reported increased stressors as a result of his son losing his job in October.  During his January 2009 CBOC appointment the Veteran reported overall improvements from stressors surrounding a flooding basement in the fall of 2008, but largely the same symptoms.  The Veteran reported that enjoyed watching his new puppy play with their older dog, and that he was planning a vacation to Florida.  The Veteran also reported that he had quit his part-time job driving and now spent most of his time watching grandchildren.  The CBOC physician reported his GAF as 70.  

In a February 2009 CBOC appointment the Veteran reported symptoms consistent with earlier visits, and the social worker reported the Veteran's current GAF as 70.  In June 2009 the Veteran was again seen at the CBOC, and reported that his anxiety and hypervigilance had decreased 40 percent since beginning his appointments with the CBOC, but continued to report distressing memories, flashbacks and continuing issues with an exaggerated startle response.  The CBOC social worker reported his GAF as 70.  

In CBOC appointments in July and December 2009 the Veteran's GAF was assessed at 70 and 65, respectively.  The Veteran continued to report feeling good, with adequate sleep, and less frequent and disruptive nightmares.

In the November 2009 notice of disagreement, the Veteran reported that his nightmares and flashbacks are getting worse.  He felt more detached from life in general and did not have any feelings of happiness, sadness, and anger.  

In his January 2010 CBOC appointment the Veteran reported a continued decrease in his anxiety and hypervigilance, estimating it had decreased 40 percent since beginning CBOC appointments.  The Veteran did report stressors related to a workman's compensation claim, and his family, but reported coping well.  At this appointment the Veteran did report nightmares two to three times per week, flashbacks one time per week, reminders two times per week, and a continued exaggerated startle response.  Mood was assessed as slightly anxious.  His GAF was assessed at 65.

The Veteran was seen at the CBOC in June 2010.  His GAF was assessed at 65.  The Veteran reported continued problems with nightmares and flashbacks, but reported an increased ability to cope with them as well as getting adequate sleep.  

A November 2010 intake assessment at the Vet Center noted that the Veteran did not have suicidal thoughts or plans.  He was friendly and cooperative and exhibited appropriate speech.  Affect was flat and blunted.  His memory was impaired and his judgment was poor.  He was noted to have sleep disturbance, delusions, and disorganized thinking but did not have hallucinations.  

The Veteran had two CBOC appointments in December 2010.  At the second appointment the Veteran's GAF was assessed at 60, and the Veteran reported that he had been periodically depressed, and felt "flat," generally coinciding with increased pain from injuries.  The Veteran reported passive SI, hearing voices every morning, but denied paranoia, and denied losing his temper.  His GAF was assessed at 65 early in December, but 60 later.  In early December, he reported that he enjoyed spending time with his wife and family on a regular basis.  

In February 2011, the Veteran was seen at the Vet Center feeling anxious and mildly depressed about his oldest son moving home.  His son was going through a divorce and the son's wife was calling the Veteran's home and having arguments with his son and the Veteran if he answered the phone.  

In his March 2011 CBOC appointment the Veteran reported feeling a little better, but reported significant nightmares and two flashbacks per week.  He estimated three to four "bad" days per week, including some sleeplessness.  The Veteran reported occasional mood swings, SI one to two times per week.  His GAF was assessed at 60 although the PTSD was assessed as severe.

In his August 2011 CBOC appointment the Veteran reported intermittent depression, but that it had decreased since December 2010.  The Veteran continued to report nightmares, distressing memories, flashbacks, difficulty concentrating, and exaggerated startle response and hypervigilance.  The social worker noted the Veteran was coherent, polite, attentive, and presentably attired.  Veteran denied present SI, but said SI had occurred two weeks ago, and denied HI, paranoid thoughts, hallucinations, or delusions.  His GAF was assessed at 60.

In his February 2012 CBOC appointment the Veteran reported that his issue with depression had decreased 30 percent since starting therapy, but reported continued disrupted sleep due to nightmares, though also reported his sleep was adequate to meet his essential needs.  No suicidal ideation was reported, but all other symptoms the same.  His GAF was assessed at 60.

In a March 2012 Vet Center visit, the Veteran reported an exacerbation of his PTSD due to financial, pain, sleep and family stressors.  While he was not currently suicidal, he had thoughts in the past month.  He appeared tense and frustrated.  The clinician put the Veteran in touch with a community resource that could assist him with his broken tooth and the Veteran later reported that he had a dental appointment scheduled.  

Two Vet Center therapists submitted letters on the Veteran's behalf in May 2012.  They reported his weekly attendance at group sessions.  Both letters reviewed the symptoms outlined above, including anger/agitation, nightmares, isolation, intrusive memories, and hyper-vigilance.  Additionally, the letters reported on the ways the symptoms have negatively affected his relationships with his family.  The Veteran reported that his symptoms had increased since retirement and he was not very close to his family due to his emotional numbness One therapist particularly noted that the Veteran had become increasingly depressed over the previous six weeks.  

A May 2012 Vet Center record indicates that the Veteran had continued sleep disruption due to nightmares, intrusive thoughts and anger.  He appeared very anxious and frustrated.  He reported that he averaged about 4 hours of sleep per night.  He could not stand being around people and the only time he got out is when he went to the Vet Center or the VA.  He did not have suicidal or homicidal ideation and had rid himself of all his weapons so he did not kill himself or someone else.  

The note corresponding to an individual Vet Center visit in June 2012 indicated that the Veteran had continued nightmares and some anxiety and agitation.  While he was previously kept busy when working, he now had nothing to do but think.  

In his August 2012 CBOC appointment the Veteran attributed his depression to recent family problems, but substantially reported the same symptoms.  

In September 2012 the Veteran received a VA PTSD examination.  The Veteran reported a good relationship with his wife, stating that "she knows when to leave him alone."  He also reported that he goes to physical therapy three days per week, babysits his granddaughter once per week, and helps around the home.  During this examination the Veteran reported recurrent and distressing recollections of his PTSD stressor, to include dreams, as well as efforts to avoid thoughts or activities associated with the trauma, with related diminished interest or participation in significant activities.  The Veteran also reported that he had difficulty sleeping and concentrating.  The examiner noted that his PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Additionally, the Veteran reported a depressed mood, anxiety, suspiciousness, mild memory loss, and obsessional rituals which interfere with his routine activities.  

The VA examiner opined that the Veteran's score of 22 on the Response Bias Scale (RBS) of the Minnesota Multiphasic Personality Inventory - 2 (MMPI-2) suggests that the Veteran was feigning or exaggerating his symptoms of cognitive impairment.  Further, the examiner noted that scores on the Mississippi Scale for Combat-Related PTSD (MISS) and PTSD Checklist Civilian (PCLC) as high as those reported by this Veteran are exceedingly rare, and generally only in severely disturbed inpatients.  In contrast, the examiner noted, the Veteran was friendly, energetic, jovial, and a joy to interact with.  

The Veteran currently has a 30 percent disability rating for his PTSD.  From August 2007 to present the Veteran's symptoms remain consistent with this rating.  While the Veteran has self-reported some symptoms consistent with a 50 percent, or greater, disability rating, the Board finds the September 2012 medical opinion of the VA medical examiner more probative of the Veteran's present disability because of the inconsistencies in the Veteran's reported level of PTSD and the activities the Veteran has endorsed throughout this appeal, as well as the conditions observed by the VA examiner.  While the Veteran is competent to report his PTSD symptoms, determining the Veteran's credibility is left to the Board.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

Specifically, the Board highlights the Veteran's statements that he has a good relationship with his wife and has relationships with other family members.  Although one VA clinician assessed the PTSD as severe, the 30 percent PTSD rating is generally consistent with GAF assessments of 61-70.  Throughout much of the period of this appeal the Veteran was assessed at a GAF of 65.  The Board acknowledges that the Vetaran's GAF scores dropped to 60, the borderline between mild and moderate symptoms, through 2011 and 2012, as well as the Veteran endorsing suicidal thoughts at various times.  The flashbacks, nightmares, mild memory loss, anxiety, intrusive memories, exaggerated startle response, hypervigilance, anger, occasional suicidal thoughts, flattened affect and detachment result in in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

It is clear to the Board based on the VA examiners' assessments, as well as the entire medical record, that the Veteran is generally functioning satisfactorily, with adequate self-care and normal conversation, consistent with a 30 percent disability rating.  It is also clear that the Veteran experiences some sleep impairment, though the Veteran generally reports getting sleep adequate for his needs.  

While the Veteran has occasionally displayed flattened affect, reported suicidal ideation, and was assessed on one occasion as having poor judgment, the Board does not find that the criteria for a 50 percent rating are approximated.  Occupational and social impairment with reduced reliability and productivity due to such symptoms as, or symptoms similar in severity to, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; short and long-term memory impairment (retaining only highly learned material, forgetting to complete tasks; impaired abstract thinking; or disturbances of motivation are not reported or shown.  Moreover, while the Veteran has reported that he is detached from others, he also indicates that he has a good relationship with his wife, enjoyed spending time with his family and socialized with another couple.         

Moreover, the criteria for a 70 percent rating are not approximated as the disability picture does not result in occupational and social impairment with deficiencies in most areas.  His thought process was normal and while he was noted to have poor judgment on one occasion, this one incident ultimately results in no more than occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  While suicidal thoughts have been reported as well as, on one occasion, obsessional rituals which interfere with routine activities, symptoms such as, or similar in severity to, intermittently illogical, obscure or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances or inability to establish and maintain effective relationships is not shown.  While the Veteran reports being detached, the evidence indicates that he has maintained relationships with family and his deficiencies in mood, including anxiety and depressed mood, and one report of obsessional rituals are contemplated by the currently assigned rating.  In addition, total occupational and social impairment is not shown as the Veteran is able to maintain relationships with family.  While the Veteran has reported that he gave up his weapons to avoid hurting himself or other people, symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, his occupation or his own name are not shown.  

Moreover, the 2008 VA examiner determined following psychological testing that the Veteran over-endorsed deviant items and that he may be trying to appear worse than is actually the case.  Similarly, the 2012 VA examiner noted that testing suggested that he was feigning or exaggerating his symptoms of cognitive impairment and that scores as high as those reported by the Veteran are exceedingly rare and generally only in severely disturbed inpatients.  The Board finds the examiners' reports to be entitled to great probative weight as they conducted mental health examinations, which included testing, and provided sufficient information such that the Board can render an informed determination.  

In sum, the evidence, including the lay and medical evidence has been considered.  However, symptoms of the frequency, duration and severity contemplated by the criteria for higher evaluations are not shown or approximated.  Accordingly, the Board concludes that the criteria for a rating in excess of 30 percent for PTSD, are not met for any period of time that is covered by this claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Since the Veteran has been diagnosed as having depression in addition to the service-connected PTSD and the symptoms have not been disassociated, the Board has considered all psychiatric symptoms in reaching the above conclusion. See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Based on the above, the Board finds that the Veteran has not met the criteria for PTSD rating in excess of 30 percent for any time during the claim.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  Assignment of staged ratings has been considered and is not for application as the evidence does not show that a higher or separate rating is warranted for any period of time that is covered by this claim.  See Hart, supra.

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  However, the evidence in this case does not show such an exceptional disability picture that renders the available schedular evaluations for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology during the time period under consideration.  Specifically, the Veteran's symptoms and severity include chronic sleep impairment, depressed mood, anxiety, suspiciousness, and mild memory loss, which are reasonably described by the ratings criteria.  Consequently, the Board has determined that referral of this claim for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

A rating in excess of 30 percent for PTSD is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


